DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 11, 12, 14-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bosmat Hafetz Haim (IL 104180 – hereinafter Haim).
Re Claims 1-3 and 5:
Haim discloses a lid assembly for a container, comprising: a base frame (16); a cover panel (18) coupled to the base frame (16) along a longitudinal side thereof, the cover panel (18) movable between a closed position and an open position (see Figs. 1B-1C), the cover panel (18) defining a housing; and a sound device (audio signal generator) disposed in the housing (see page 10 – paragraph 1), wherein the sound device is activated when the cover panel moves between the closed position and the open position (see page 10 – paragraphs 1-3) (see Figs. 1-11B).  

Re Claim 7:
Haim discloses wherein the sound device has a sensor (light activated, mechanical activated) that activates the sound device in the transition position or open position and deactivates the sound device in the closed position (see Figs. 1-11B).  

Re Claim 11:
Haim discloses wherein the cover panel is hingedly coupled to the frame by at least one of a living hinge, a butterfly hinge, a bi-fold hinge, a butt hinge, a concealed hinge, or a continuous hinge (see Figs. 1-1C, 7A-7C, and 11A-11B).  

Re Claim 12:
Haim discloses wherein the lid assembly is configured to be coupled to a container for dispensing wipes (see Fig. 1A).  

Re Claim 14:
Haim discloses a sealing plate (enclosure surfaces at 18, at 70, at 80, at 92, near 94,  at 110, near 132, near 144, near 162) coupled with the housing, wherein the sealing plate seals and secures the sound device within the housing (see Figs. 1-11B).  

Re Claims 15 and 16:Haim discloses wherein the base frame (16) defines an orifice therein (see Figs. 1-11B).  

Re Claim 17:
Haim discloses a dispenser system comprising: a base compartment (16) defining an internal cavity; and a lid assembly coupled with the container having: a cover panel (18) coupled to the base compartment (16), the cover panel (18) movable between a closed position and an open position (see Figs. 1B-1C), the cover panel (18) defining a housing, and a sound device (audio signal generator) disposed in the housing (see page 10 – paragraph 1), wherein the sound device is activated when the cover panel moves between the closed position and the open position (see page 10 – paragraphs 1-3) (see Figs. 1-11B).  

Re Claims 19-20:
Haim discloses a method of operating a musical wipes dispenser, comprising: providing a dispenser including: a base compartment (16, 14) defining an internal cavity to house wipes (12) therein (see Fig. 1A), and a lid assembly coupled with the container having: a base frame (16) defining an orifice therein to access the internal cavity, a cover panel (18) coupled to the base frame (16) along a longitudinal side thereof, the cover panel (18) movable between a closed position to seal the orifice and an open position to permit access to the orifice, the cover panel (18) defining a housing, and a sound device (audio signal generator) disposed in the housing; moving the cover panel (18) between the closed position and the open position to access the wipes (12) in the internal cavity; and activating the sound device when the cover panel (18) moves between the closed position and the open position (see Figs. 1-11B).  





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haim in view of Franciscus August Aaron Driessen (US 2009/0205230 – hereinafter Driessen).
Re Claim 4:
Haim discloses the device of claim 1, but fails to teach wherein the sound device at least one of displays at least one image, releases a scent, or activates a light when the sound device is activated.  

Driessen teaches wherein a sound device at least one of displays at least one image, releases a scent, or activates a light when the sound device is activated (see paragraph [0041]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Haim with that of Driessen to provide visual information with auditory information to increase the sensory experience of a device.

Claim(s) 6, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haim in view of Chang et al. (US 20010/0089786– hereinafter Chang).
Re Claims 6, 18, and 21:
Haim discloses the device of claim 5, but fails to teach wherein the lid assembly further comprises an override button that deactivates the sound device when the cover panel is in the transition position or the open position.  

Chang teaches wherein a lid assembly further comprises an override button (81) that deactivates a sound device when a cover panel is in a transition position or the open position (see Figs. 4 and 8A, paragraph [0069-0070]) (see Figs. 1-16B).  Re Claim 21: Chang teaches recording a tune with a sound device, wherein the sound device emits the tune when the sound device activated (see paragraph [0077]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Haim with that of Chang to provide additional control for a device so as to prevent unwanted activation of said device.

Claim(s) 8-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haim in view of Goff et al. (US 2011/0193716 – hereinafter Goff).
Re Claims 8-10 and 13:
Haim discloses the device of claim 5, but fails to teach wherein the sound device comprises a movable insulating tab and a circuit, wherein the insulating tab engages with the circuit to deactivate the sound device in the closed position.  

Goff teaches wherein a sound device comprises a movable insulating tab (32) and a circuit, wherein the insulating tab (32) engages with the circuit to deactivate the sound device in the closed position (see paragraphs [0017 and 0021]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Haim with that of Goff to provide an alternative means for controlling audio output when opening a device as known within the sound producing arts.  Re Claims 10 and 13: Examiner notes that the combination would be capable of providing wherein the insulating tab (32) is coupled to a base frame and extends into a housing by having the tab coupled to the base frame (and container) through cover panel as suggested by Goff and as predictable in view of Haim (see Figs. 1 and 2 of Goff).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651